 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     KORDY RICE,                                           Case No. 2:16-cv-0562- DMC-P
12
                                            Plaintiff, ORDER
13
                    v.
14

15   R. MCCORD, et al.,
16                                       Defendants.
17

18         The Court, having considered Defendants’ request for leave of court to take Plaintiff’s

19   deposition by video-conference, and good cause appearing, the Court shall amend the discovery

20   and scheduling order and allow Defendants the ability to take Plaintiff’s deposition via video-

21   conference.

22         IT IS SO ORDERED.

23

24   Dated: January 29, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
                                                                     [Proposed] Order (2:16-cv-0562- DMC-P)
